Citation Nr: 9925190	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  95-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.  

2. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from August 1969 to 
June 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a March 1994 rating decision, in 
which the RO denied the veteran's claim of service connection 
for a left knee disorder.  The veteran filed an NOD in May 
1994, and an SOC was issued by the RO in September 1994.  The 
veteran filed a substantive appeal in October 1994.  
Supplemental statements of the case were issued in May 1995 
and April 1996.  

The Board notes that the issue relating to post-traumatic 
stress disorder is discussed in the Remand section of this 
decision.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records reflect the veteran's treatment 
for left knee pain.  

3. The first documented post-service examination/treatment 
for left knee pain was in March 1994, almost 24 years 
after the veteran separated from active service.  


4. There is no medical opinion of record relating the 
veteran's current complaints of left knee pain to his 
active service.  

5. The veteran's contention that his left knee disorder had 
its onset in service is not supported by any medical 
evidence that would render the claim for service 
connection for that disability plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a left knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects no 
complaints or findings of a left knee disorder during an 
enlistment medical examination in July 1969.  Thereafter, in 
September 1969, during the course of his active service, the 
veteran sought treatment for left knee pain, complaining of 
an inability to get into a sitting or kneeling position.  The 
examiner noted that the veteran had injured his left knee 
while playing football the previous year.  On examination, 
there was no effusion, but there was pain on full range of 
motion.

In January 1970, the veteran again sought treatment for left 
knee pain.  It was noted that he had injured the knee playing 
football, and it was also reported that the knee had been 
injured from running into a wall.  The veteran complained of 
an aching kneecap and knee instability while running or 
climbing.  Upon clinical evaluation, there was a full range 
of motion, no crepitus, and subjective complaints of 
tenderness on the outer part of the patella.  An associated 
X-ray revealed a bone growth off the patella.  

In February 1970, the veteran underwent an orthopedic 
examination of his left knee.  It was again noted that he had 
injured the knee prior to service after running into a wall.  
On clinical evaluation, there was tenderness and some 
irregularity along the upper, outer border of the patella.  
The findings were otherwise negative.  An associated 
radiographic study revealed a small exostosis of the upper, 
outer border of the patella, which was noted not to have 
resulted in grating during the present examination.  The 
examiner noted that, due to the symptoms and/or findings on 
that examination, consideration of surgery was not warranted.  
The veteran was returned to full duty.

Later that month, the veteran again sought treatment for left 
knee pain and instability, and was given hydrocortisone 
injections to treat the problem.  He was given a medical 
profile, and his medical problem noted as a left knee 
disorder.  In March 1970, he returned for treatment on three 
occasions, complaining of minimal relief from the cortisone 
injections, and that his knee felt as if it could give out at 
any time.  A treatment note indicated that, because of 
consistent negative findings on examination, the veteran 
would be returned to full duty, but with a profile.  

In June 1970, the veteran underwent a separation medical 
examination.  On clinical evaluation, no complaints or 
findings were noted with respect to left knee pain or a left 
knee disorder.  

Thereafter, in September 1993, the veteran submitted a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), to the RO, in which he filed a claim, inter alia, 
for a twisting of his left knee during combat in Vietnam in 
1970.  

In March 1994, the veteran underwent a medical examination 
for VA purposes.  He reported having fallen in an underground 
tunnel while in Vietnam in 1969 and sustaining multiple 
lacerations to his left knee, and that presently he suffered 
from pain and swelling of the knee.  On further clinical 
evaluation, there were scars noted on the veteran's anterior 
patella, as well as the medial and lateral sides of his left 
knee.  There was no swelling or deformity of the knee, but 
evidence of 5 degrees of lateral instability.  Range of 
motion was noted as flexion to 130 degrees and extension to 0 
degrees.  An associated radiographic study revealed a normal 
left knee, without compartment narrowing or degenerative 
lipping or effusion.  

In a rating decision that same month, March 1994, the RO 
denied the veteran's claim of service connection for a left 
knee disorder.  In a subsequently filed NOD, the veteran 
noted that his left knee condition was due to an injury he 
had received while he had been in basic training, and that he 
had not suffered a knee injury running into a wall.  In a 
later filed VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the veteran denied ever having reported that he had 
injured his knee prior to service running into a wall.  He 
noted that the first injury to his left knee had occurred 
during basic training, and that later, in Vietnam, while out 
on patrol, he had stepped into a tunnel-like hole and re-
injured the knee.  The veteran contended that he had been 
sent to the 1st Medical Battalion in Da Nang, and later 
medically evacuated to the United States for treatment.  

In May 1995, the RO received records from the VA Medical 
Center (VAMC) at Hampton, dated from May 1994 to February 
1995.  In particular, a June 1994 treatment record noted the 
veteran's complaints of left knee pain, and problems with 
going up and down stairs.  He was prescribed Motrin, and the 
examiner's diagnosis was probable bursitis of the left knee.  

In January 1997, the veteran underwent a VA medical 
examination for a medical problem unrelated to his left knee.  
The examiner noted the veteran's reported medical history, 
which reflected that he had been in the Marine Corps from 
1969 to 1971, that he had served in Vietnam four to five 
months, that he had been medically evacuated from Vietnam to 
the United States after injuring his left knee while on 
patrol, and that his knee had been treated at Portsmouth 
Naval Hospital in Virginia.  

In September 1997, the RO received VAMC Hampton treatment 
records, dated from June 1995 to September 1997.  These 
records noted the veteran's treatment for depression, PTSD, 
and substance abuse.  There was no evidence relating to any 
treatment of the veteran's left knee.  

II.  Analysis

The threshold question must be whether the veteran has 
presented a well-grounded claim for service connection.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals, prior to March 
1, 1999), which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. §5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau 
v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. 
Brown, 4 Vet.App. 343 (1993).


Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Pursuant to 38 U.S.C.A. § 1111, "every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defect, 
infirmities, or disorders noted at the time of examination."  
See also 38 C.F.R. § 3.304(b) (1998).  The standard of proof 
for rebutting the presumption of soundness is not merely 
evidence that is cogent and compelling, i.e., a sufficient 
showing, but evidence that is clear and unmistakable, i.e., 
undebatable.  Vanerson v. West, 12 Vet.App. 254, 261 (1999).  
See also Gahman v. West, 12 Vet.App. 406, 410-11 (1999); 
Junstrom v. Brown, 6 Vet.App. 264, 266 (1994).  

With respect to the veteran's claim, we note that his first 
complaints of left knee pain were made during basic training.  
Treatment notes during that period and throughout the 
veteran's active service tour note a reported pre-service 
history of a left knee injury as a result of playing 
football, as well as an additional report of running into a 
wall.  At no time did a medical examiner, during the course 
of the veteran's enlistment, report that the veteran's in 
service complaints of left knee pain were the result of a 
pre-service injury.  Furthermore, the veteran has since 
contended that he never suffered a pre-service knee injury, 
but that his left knee pain and instability began during 
basic training.

Thus, even though the veteran appears to have reported a 
prior-to-service injury to his left knee while undergoing 
treatment in service, given that his enlistment medical 
examination does not reflect complaints and/or findings of a 
left knee disorder, and that no medical examiner during 
service conclusively linked the veteran's complaints of pain 
and instability in his left knee to any pre-service injury, 
we find the presumption of soundness has not been overcome by 
clear and unmistakable evidence.  As noted above, the 
standard of proof for rebutting the presumption of soundness 
requires an undebatable showing in the evidence.  Vanerson; 
Gahman, supra.  

With this in mind, the Board now turns to the issue of well-
groundedness with respect to the veteran's claim.  Following 
a review of the evidence, we find that the veteran's claim is 
not well grounded.  In reaching this conclusion, we note that 
the service medical records reflect complaints of, and 
treatment for, left knee pain.  During his separation 
examination, there were no complaints or findings with 
respect to a left knee disorder.  The first documented post-
service evaluation and/or treatment for left knee pain was 
not until the veteran's VA examination in March 1994, almost 
24 years after his separation from active service.   

During the above noted VA examination, while the veteran did 
complain of pain, and there was 5 degrees of instability 
noted in his left knee, additional clinical evaluation 
revealed no effusion, and range of motion was essentially 
within normal limits.  An associated radiographic study of 
the left knee was normal.  Furthermore, while a June 1994 
treatment record from VAMC Hampton did reflect a diagnosis of 
probable bursitis in the veteran's left knee, it did not 
provide, nor is there any other competent medical evidence 
which does provide, a nexus between any current diagnosis and 
active service.  


The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, while the veteran's 
service medical records do reveal treatment for a left knee 
disorder in service, there has been no medical opinion 
linking the veteran's current complaints of left knee pain, 
made almost 24 years after service, to his period of active 
duty.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, the veteran's 
first documented complaints of left knee pain occurred almost 
24 years after he separated from the military.  In addition, 
there is no medical opinion of record linking his current 
complaints of left knee pain to his period of active service.  

Under the circumstances described above, the Board thus 
concludes that, given the lack of evidence of a left knee 
disorder at separation; the number of years between service 
and the first documented post-service evaluation/treatment 
for a left knee disorder; and the lack of medical nexus 
evidence linking the veteran's current complaints of left 
knee pain to active service, the veteran has not satisfied 
the threshold requirement for a well-grounded claim as set 
forth by the Court in Caluza, above.  See Clyburn v. West, 12 
Vet.App. 296, 301 (1999), holding that continued complaints 
of knee pain after service do not suffice to establish a 
medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  Although the veteran is 
competent to testify to the pain he has experienced since 
service, he is not competent to testify to the medical 
causation or etiology of his current conditions.  

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for a left knee disorder under 
the applicable law as interpreted in the Caluza and Savage 
precedents.  See also Rose v. West, 11 Vet.App. 169, 171-72 
(1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

The Board further notes that the veteran has reported that he 
incurred the injury to his left knee in Vietnam while out on 
patrol, and thus his injury occurred while he was engaged in 
combat.  It does not appear the RO has made a determination 
as to whether the veteran had "engaged in combat with the 
enemy," nor did the RO discuss the applicability of 
38 U.S.C. § 1154(b); see also 38 C.F.R. § 3.304(d).  Under 
those provisions, the Secretary is required to accept as 
sufficient proof of service connection satisfactory lay or 
other evidence, with respect to an injury or disease claimed 
to have been incurred during combat, even in the absence of 
official records to corroborate incurrence of the claimed 
injury or disease, provided that the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, and to resolve every reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1998).

In this instance however, even assuming the applicability of 
section 1154(b) to the veteran's claim, and assuming that, 
under section 1154(b), he has submitted sufficient evidence 
of both the first and second requirements of a well-grounded 
claim, because section 1154(b) does not obviate the third 
requirement, we find that the veteran is still required to 
submit medical evidence of a causal relationship between his 
current left knee pain and his military service.  The record 
contains no such evidence in this case.  See Wade v. West, 11 
Vet.App. 302, 305-6 (1998).  Therefore, any error by the RO 
in not addressing section 1154(b) was not prejudicial to the 
veteran.  


We also note that the veteran has contended that service 
medical records documenting his treatment at Portsmouth Naval 
Hospital for his contended left knee injury in Vietnam were 
not considered in the RO's rating decision.  As noted above, 
the veteran's treatment for left knee pain during service is 
not in question.  What has not been presented, however, is 
nexus evidence linking the veteran's current complaints of a 
left knee disorder to his complaints of left knee pain in 
service.  See Clyburn, supra.  Therefore, the Board finds 
that to remand for the RO to request copies of those service 
medical records would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc).  See also Sabonis v. Brown, 6 Vet.App.  426, 430 
(1994).  

The veteran has been very specific in asserting that his left 
knee disorder was incurred while on active service.  While 
the Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from a service-related left knee disorder, our decision must 
be based on competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's current left 
knee disorder is service-related.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).


Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a left knee disorder regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability or 
disabilities, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a left knee disorder must be denied.  See Epps v. Gober, 
supra.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.  


REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected PTSD is 
more severe than previously evaluated.  See Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).


Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
recently addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In reviewing the evidence, the Board notes that the veteran 
was medically examined in March 1994 for VA purposes.  The 
examiner's diagnosis noted Axis I: PTSD and alcohol abuse.  
In addition the examiner noted that the question of chronic 
low grade depression existed, but that it could be due to the 
veteran's alcohol abuse. That same month, the veteran was 
service connected for PTSD, and a 10 percent disability 
rating was assigned.  

The veteran appealed the decision, and, in a subsequently 
filed VA Form 9, dated in October 1994, reported that he 
suffered problems with hypervigilance, anxiety, poor 
socialization, anger, and an inability to maintain 
employment, as a result of his PTSD.  

In May 1995, the RO received VAMC Hampton treatment records, 
dated from May 1994 to February 1995.  These records noted 
the veteran's complaints and treatment for anxiety, 
hypervigilance, anger control, nightmares, and flashbacks.  
Diagnoses included chronic PTSD and major depression.  

In a May 1995 rating decision, the RO increased the veteran's 
disability rating for PTSD to 30 percent.  

In March 1996, the veteran was medically examined for VA 
purposes.  The veteran reported intrusive thoughts and 
nightmares daily with respect to his experiences in Vietnam.  
He also reported suffering from diminished interest in 
activities, a sense of a foreshortened future, increased 
arousal, insomnia, irritability and anger, and 
hypervigilance, as well as a restricted range of affect.  On 
further examination, the veteran became tearful, and his 
affect was noted to be sad.  There was no evidence of 
psychosis, and the veteran denied hallucinations or 
delusions.  The examiner's diagnosis included Axis I: PTSD; 
rule out major depression without psychotic features; rule 
out generalized anxiety disorder.   

Thereafter, in an April 1996 rating decision, the veteran's 
disability rating was increased to 50 percent, with an 
effective date from September 1993.  

In January 1997, the veteran underwent an additional medical 
examination for VA purposes.  He noted that, after leaving 
service, he had held numerous jobs, the longest being for a 
year, but he tended to become easily upset and argumentative, 
and would subsequently be fired.  The veteran reported that 
his last job had been with a freight company, but he was now 
suffering from a back injury, and could no longer carry on 
that the type of work required for such a job.  In addition, 
he stated that he suffered from recurrent thoughts and 
nightmares of Vietnam, as well as from hypervigilance, anger, 
irritability, and difficulties with concentration.  The 
examiner noted that the veteran had suicidal ideation at 
times without plan, and denied homicidality.  There was no 
evidence of hallucinations, or of gross impairment of insight 
or judgment.  The examiner's diagnosis included Axis I: PTSD; 
Axis II: deferred; Axis III: status post back surgery; Axis 
IV: psychological stressors: conflicts with 15-year-old 
stepdaughter (attitude), serious symptoms secondary to PTSD, 
unemployed, financial problems, both parents dead, little 
contact with siblings; Axis V: global assessment of 
functioning (GAF) score - 50.  

In September 1997, the RO received VAMC Hampton treatment 
records, dated from June 1995 to September 1997.  These 
records noted the veteran's participation in a substance 
abuse program, as well as complaints and treatment of 
depression, anxiety, chronic PTSD, and a back disorder.  In 
particular, a discharge summary, dated in September 1997, 
noted the veteran's past psychiatric history as reflecting 
sometime symptoms of dreams and flashbacks of Vietnam, 
feelings of detachment, sudden anger outbursts, and 
difficulty concentrating.  A psychiatric assessment, dated in 
February 1997, noted that the veteran's alcohol abuse had 
adverse effects on his health and his PTSD symptoms.  The 
veteran was noted to suffer from severe PTSD, with symptoms 
causing significant impairment in various areas of 
functioning, including interpersonal relationships, self-
esteem, affect and frustration tolerance, and basic trust.  
Current significant psychosocial stressors included his low 
back pain (noted to limit his ability to return to work), and 
potential unemployment.  A progress note, dated in February 
1997, noted the veteran's report that he had not been able to 
keep a job because of his back problem.  

In addition, a discharge summary, dated in January 1997, 
noted that the veteran's PTSD was characterized by avoidant 
and numbing symptoms, as well as hyperarousal and 
irritability, and that these symptoms had been complicated by 
substance abuse.  The veteran was also noted to suffer 
vocational troubles due to the expression of his anger on the 
job.  His average length of work was reported as less than 
six months.  In a treatment record, dated in August 1995, the 
veteran reported his PTSD symptoms as "coming and going," 
and also noted that a back condition restricted him from 
doing heavy lifting and manual labor, which was all he knew 
how to do. 

The medical evidence of record, summarized above, reflects 
that the veteran suffers not only from chronic PTSD, but from 
severe substance abuse, depression, and anxiety, which all 
appear to have a substantial affect on his PTSD 
symptomatology.  Given this fact, the Board is unable to 
reach a decision as to the true severity of the veteran's 
PTSD.  We note, as discussed above, that, while the veteran's 
PTSD was labeled as chronic and severe in February 1997, a 
treatment record dated in September 1997 noted his report of 
sometime-occurring PTSD symptomatology of flashbacks and 
nightmares, anger disturbance, and feelings of detachment.  
We are also aware that the veteran has contended that his 
PTSD symptoms have made him unemployable.  No VA examiner has 
yet to make a determination with respect to this contention, 
although the evidence does reflect that the veteran cannot 
perform manual labor or heavy lifting, which he claims is the 
only work for which he is qualified, because of a back 
injury.  

Therefore, given the current state of the record, the Board 
believes an additional medical examination should be 
undertaken, to sort out the veteran's PTSD symptomatology 
from his other medical and psychiatric disorders, and to 
assess the severity of the veteran's PTSD, in and of itself.  
Furthermore, a determination should be made as to whether the 
veteran is unemployable based solely upon his symptomatology 
of PTSD.  These requested findings are medical determinations 
which the Board is not competent to make on its own, without 
a solid foundation in the medical evidence.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  

Accordingly, further appellate consideration will be deferred 
and the veteran's increased rating claim for PTSD is remanded 
to the RO for the following action:

1. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the veteran for his PTSD 
since September 1997.  The RO should 
request that the veteran furnish 
signed authorizations for release to 
VA of the medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such treatment records and 
any additional VA medical records not 
already on file, which may exist, and 
incorporate them into the claims 
folder.  
2. The RO should then schedule the 
veteran for a psychiatric examination 
to evaluate the current level of 
disability for his service-connected 
PTSD.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner prior to the examination.  
The examiner's report should fully set 
forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the 
examiner should note the level of 
psychiatric impairment, social 
impairment, and occupational 
impairment resulting from the 
veteran's PTSD.  Furthermore, the 
examiner should also discuss the 
veteran's substance abuse, depression, 
and any other psychiatric disorders 
from which he suffers, and whether or 
not they are etiologically related to 
the PTSD; and if not, the degree to 
which they affect the veteran's level 
of functioning as compared to his 
service-connected PTSD.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3. On completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim.  
If action taken on the merits of the 
claim remains adverse to the veteran, 
he should be furnished a supplemental 
SOC concerning all evidence added to 
the record since the January 1998 
supplemental SOC, and he should be 
given an opportunity to respond.  The 
case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







